Citation Nr: 0718057	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's sisters and brothers-in-law




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to June 
2002.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The veteran died in June 2002 at the age of 26 while on 
active duty.

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  A Certificate of Death certifies multiple handgun wounds 
to the torso as the veteran's cause of death.

4.  A service-connected disability did not substantially or 
materially contribute to cause his death.

5. The veteran's death was the proximate or immediate result 
of his deliberate or intentional wrongdoing with wanton and 
reckless disregard of its probable consequences.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West Supp. 
2005); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant is the veteran's mother, who has 
applied for Dependency and Indemnity Compensation (DIC) as a 
parent of the veteran.  (VA Form 21-525 received in August 
2003)  She was notified in May 2004 that her claim was denied 
on the basis that the veteran's death while in service was 
due to his own willful misconduct and not in the line of 
duty.  Essentially, the appellant contends that the veteran's 
death was in the line of duty since he was an active member 
of the navy at the time of his death, and that his purported 
wife was responsible or could have somehow prevented his 
death.  

The July 2002 Certificate of Death shows that the veteran 
died of multiple handgun wounds to the torso, and that the 
fatal injuries occurred when "[l]aw enforcement shot the 
decedent as he assaulted female with knife."  A Police 
Department Offense Report dated in July 2002 confirms that 
the veteran was shot with bullets from handguns of police 
officers responding to a domestic violence call in a 
concerted effort to stop the veteran from stabbing his wife 
to death.  The reporting officer stated that he found the 
veteran dead at the scene immediately following the shooting.  
The July 2002 police report indicated that numerous 
interviews were conducted, including an interview with the 
coroner, and an autopsy report was received.  The police 
report indicates that an autopsy was performed on the date of 
the veteran's death in June 2002; five bullets were recovered 
from the body of the veteran, and no other injuries were 
found on his body. 

DIC may be paid to a parent of a veteran who dies from a 
service-connected or compensable disability.  38 U.S.C.A. § 
1310(a).  For the purposes of the provisions of the law 
governing DIC, the term "veteran" includes a person who died 
in the active military, naval, or air service.  38 U.S.C.A. § 
1301.  The standards and criteria for determining whether a 
disability is service-connected shall be those applicable 
under chapter 11 of Title 38, United States Code.

Service connection may be granted with evidence that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2006).  The 
veteran was not service connected for any disabilities during 
his lifetime, and there is nothing in the record to indicate 
that the veteran died of any cause other than multiple 
handgun wounds to the torso (See Police Report and Autopsy 
findings).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.301(a). An injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in the line of duty and not the result of the 
veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or the disease contracted, in active military, naval, or air 
service, whether on active duty or on authorized leave, 
unless such injury or disease was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a) (West 2002). 

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.1(m).  
"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

The Board finds that direct service connection for the cause 
of the veteran's death cannot be granted due to his willful 
misconduct.  According to the July 2002 Police Department 
Offense Report, the police responded to a 911 call involving 
domestic violence.  The police who arrived on the scene were 
interviewed, and their statements were incorporated into the 
findings of the report.  The report reflects that when the 
police arrived on the scene, it appeared that the veteran had 
been stabbing his wife.  According to the report, the wife of 
the veteran was down and the veteran was standing with a 
knife in each hand.  The police asked the veteran to drop his 
weapons, but he refused.  Upon his refusal, a police officer 
released a chemical spray which had no apparent effect on the 
veteran.  The veteran then began to stab his wife again.  At 
that point, the police officers reported that they shot the 
veteran in order to keep him from killing his wife.  The 
author of the report stated that the veteran was dead when he 
arrived at the scene following the reported altercation.  All 
statements made by police officers involved in the events 
immediately proceeding the veteran's death are in agreement 
with each other and are consistent with the findings made on 
the July 2002 Certificate of Death and the coroner's autopsy 
report.  

The Board concludes that the veteran's actions in this case 
constitute willful misconduct pursuant to 38 C.F.R. § 
3.1(n)(1).  According to that provision, willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  The deliberate or intentional wrongdoing in 
this case was the veteran's act of stabbing his wife.  As a 
person with extensive military training in weapons and safety 
precautions, the veteran was not unfamiliar with weapons 
(i.e., knives).  He clearly had knowledge of his actions and 
exhibited wanton and reckless disregard of the probable 
consequences of his actions.  He intentionally acted in a 
manner that demonstrated a reckless indifference regarding 
the life of his wife. Such behavior clearly falls within the 
regulatory definition of willful misconduct.  38 C.F.R. § 
3.1(n)(1).

Based on the evidence in this case and for the reasons 
provided, the Board finds that the veteran died as the result 
of gunshot wounds to the torso made by police officers in an 
effort to prevent the veteran from stabbing his wife to 
death, and that his death was not accidental and not the 
result of suicide.  Rather, his death was proximately caused 
by his deliberate or intentional wrongdoing with wanton and 
reckless disregard of its probable consequences.  Thus, his 
death was the result of his willful misconduct and precludes 
a finding of service connection for the cause of his death by 
gunshot wound.  

In reaching this decision, the Board has considered a Line of 
Duty Determination by the Department of the Navy dated in 
June 2003 and a VA Administrative Decision, signed in 
February and March 2004, which found that the veteran's death 
was due to his own willful misconduct.  The facts considered 
in their individual determinations are undisputed by official 
records setting forth the events surrounding the veteran's 
death and fully supported by the record as set forth above.

The Board has considered the March 2007 testimony of the 
appellant and the other witnesses as members of the veteran's 
family.  They attempted to cast doubt on the circumstances of 
the veteran's death by impugning the character of the woman 
he was attacking, suggesting that she was attempting to 
commit suicide, and otherwise disputing the events recorded 
in the police report and other documents concerning the 
events surrounding the veteran's death.  They testified, 
however, that they were not in the state where the events 
occurred when they occurred, although they reported telephone 
conversations, including a conversation with the veteran on 
the day of his death.  In weighing the competing evidence 
concerning the circumstances of the veteran's death, the 
Board gives more weight to the official records and reports, 
which were based on eyewitness accounts, autopsy reports, 
etc., rather than on the recollections of the veteran's 
family members who were not then present.


The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b); however, the 
doctrine is inapplicable because the preponderance of the 
evidence is against the appellant's claim. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990). The Board has 
considered 38 U.S.C.A. § 105(a); the finding of willful 
misconduct is supported by a preponderance of the evidence, 
as discussed in this decision.  In view of the foregoing, 
service connection for the cause of the veteran's death is 
not warranted.

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, following the appellant's claim received in 
August 2003, the RO sent her a letter in October 2003 
informing her what evidence was needed to support her claim, 
what evidence VA would obtain, and what evidence she should 
provide.  After the adverse decision in 2004, the RO also 
sent letter in July and December 2006, which also advised her 
to provide any pertinent evidence in her possession.  The 
July 2006 letter also provided the information required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  


The Board finds that any deficiency in the content or timing 
of notice is harmless error.  The appellant was fully 
informed of the information needed to support her claim, and 
given ample opportunity to provide evidence and information 
to VA.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  VA has made reasonable 
attempts to secure any pertinent service, private, or VA 
records that have been identified, as well as relevant police 
reports and other documents.  38 C.F.R. § 3.159.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


